Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Katsuhiro Arai on 04/27/2022.
The application has been amended as follows:
1. (Currently amended) A multi-layer ceramic electronic component, comprising: a multi-layer unit that includes ceramic layers laminated in a first direction, and internal electrodes disposed between the ceramic layers, positions of end portions of the internal electrodes in a second direction orthogonal to the first direction being aligned with one another within a range of 0.5 m in the second direction; and a side margin that includes a center portion in the first direction and a third direction orthogonal to the first direction and the second direction, and corner portions in the first direction and the third direction, the corner portions having a lower porosity than a porosity of the center portion, the side margin covering the multi-layer unit from the second direction, wherein the side margin includes a circumferential portion including the corner portions and surrounding the center portion in the first direction and the third direction, the circumferential portion has a smaller porosity than a porosity of the center portion, and the side margin consists of a single layer.

6. (Currently amended) A method of producing a multi-layer ceramic electronic component, comprising: -2-producing a multi-layer chip including ceramic layers laminated in a first direction, and internal electrodes disposed between the ceramic layers and exposed from a side surface of the multi-layer chip, the side surface facing in a second direction orthogonal to the first direction; and forming a side margin on the side surface of the multi-layer chip, the side margin including a center portion in the first direction and a third direction orthogonal to the first direction and the second direction, and corner portions in the first direction and the third direction, the corner portions having a lower porosity than a porosity of the center portion, wherein the side margin includes a circumferential portion including the corner portions and surrounding the center portion in the first direction and the third direction, the circumferential portion has a smaller porosity than a porosity of the center portion, and the side margin consists of a single layer.
Election/Restrictions
Claims 1-4 are allowable. The restriction requirement of claims 6-7, as set forth in the Office action mailed on 11/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 6-7 is withdrawn.  Claims 6-7, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Response to Arguments
Applicant’s arguments, see arguments, filed 04/01/2022, with respect to the rejection of claims 1-4 have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multi-layer ceramic electronic component, comprising: a multi-layer unit that includes ceramic layers laminated in a first direction, and internal electrodes disposed between the ceramic layers, positions of end portions of the internal electrodes in a second direction orthogonal to the first direction being aligned with one another within a range of 0.5 m in the second direction; and a side margin that includes a center portion in the first direction and a third direction orthogonal to the first direction and the second direction, and corner portions in the first direction and the third direction, the corner portions having a lower porosity than a porosity of the center portion, the side margin covering the multi-layer unit from the second direction, wherein the side margin includes a circumferential portion including the corner portions and surrounding the center portion in the first direction and the third direction, the circumferential portion has a smaller porosity than a porosity of the center portion, and the side margin consists of a single layer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the side margin includes a circumferential portion including the corner portions and surrounding the center portion in the first direction and the third direction, the circumferential portion has a smaller porosity than a porosity of the center portion, and the side margin consists of a single layer” in combination with the other claim limitations. 

Regarding independent claim 6, the prior art fails to teach or suggest, alone or in combination:
A method of producing a multi-layer ceramic electronic component, comprising: -2-producing a multi-layer chip including ceramic layers laminated in a first direction, and internal electrodes disposed between the ceramic layers and exposed from a side surface of the multi-layer chip, the side surface facing in a second direction orthogonal to the first direction; and forming a side margin on the side surface of the multi-layer chip, the side margin including a center portion in the first direction and a third direction orthogonal to the first direction and the second direction, and corner portions in the first direction and the third direction, the corner portions having a lower porosity than a porosity of the center portion, wherein the side margin includes a circumferential portion including the corner portions and surrounding the center portion in the first direction and the third direction, the circumferential portion has a smaller porosity than a porosity of the center portion, and the side margin consists of a single layer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the side margin includes a circumferential portion including the corner portions and surrounding the center portion in the first direction and the third direction, the circumferential portion has a smaller porosity than a porosity of the center portion, and the side margin consists of a single layer” in combination with the other claim limitations. 
 
Cited Prior Art
KIM (US 2014/0301015) teaches relevant art in Fig. 2-4.
KIM et al (US 2017/0040111) teaches relevant art in Fig. 3.
KIM (US 2014/0301012) teaches relevant art in Fig. 2-3.
Kowase (US 2018/0182555) teaches relevant art in Fig. 2-4.
KATO (US 2019/0180935) teaches relevant art in Fig. 3-4.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848